Citation Nr: 0415172	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  97-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed hearing 
loss.  

2.  Entitlement to service connection for claimed earaches.  

3.  Entitlement to service connection for a claimed back 
disorder.  

4.  Entitlement to service connection for fatigue claimed as 
a manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for memory loss, 
claimed as a manifestation of an undiagnosed illness.  

6.  Entitlement to service connection for joint pain claimed 
as a manifestation of an undiagnosed illness.  

7.  Entitlement to service connection for a nervous disorder 
and dreams claimed as manifestations of an undiagnosed 
illness.  

8.  Entitlement to service connection for weakness claimed as 
a manifestation of an undiagnosed illness.  

9.  Entitlement to service connection for skin rashes claimed 
as a manifestation of an undiagnosed illness.  

10.  Entitlement to service connection for chest pain claimed 
as a manifestation of an undiagnosed illness.  

11.  Entitlement to service connection for blurred vision as 
a manifestation of an undiagnosed illness.  

12.  Entitlement to service connection for neck stiffness 
claimed as a manifestation of an undiagnosed illness.  

13.  Entitlement to service connection for dizziness claimed 
as a manifestation of an undiagnosed illness.  

14.  Entitlement to service connection for sinus symptoms 
claimed as a manifestation of an undiagnosed illness.  

15. Entitlement to service connection for claimed sinusitis.  











REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to April 
1991, with prior active service totaling four months and 
three days.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
by RO, which denied the veteran's claims for service 
connection for hearing loss, earaches, and a back disorder 
with numbness of the legs, as well as for fatigue, memory 
loss, aching joints, dreams, weakness, nervousness, skin 
rashes, chest pain, blurred vision, neck stiffness, 
dizziness, and sinusitis with headaches, all claimed as due 
to undiagnosed illness.  

At that time, service connection was also denied for excised 
cysts from the neck, and service connection was granted for 
residuals of a right ankle sprain, for which a noncompensable 
rating was assigned.  

In May 1997 the RO granted service connection for residual 
scars from cyst excisions and increased the rating assigned 
for the service-connected residuals of a right ankle sprain 
to 10 percent, while denying claims of service connection for 
hearing loss, earaches and a back disorder, as well as 
fatigue, memory loss, aching joints, dreams, weakness, skin 
rashes, chest pain, blurred vision, nervousness, neck 
stiffness, dizziness, and sinusitis with headaches, all as 
due to undiagnosed illness.  

It is also noted that service connection for sinusitis and 
associated headaches was therein denied on the basis of 
direct incurrence and, also, as due to undiagnosed illness.  

The veteran's case was remanded to the RO in June 2000 to 
afford him a hearing before a Veterans Law Judge.  Such 
hearing was carried out in February 2002.  

Subsequent to the veteran's hearing, the Board developed 
additional evidence in his case.  The case was again remanded 
to the RO in July 2003 for RO consideration of the new 
evidence and readjudication of the veteran's claims.  The 
case is now before the Board for appellate consideration.  

The Board notes that, during his February 2002 hearing, the 
veteran raised a claim of service connection for tinnitus.  
This claim has not yet been adjudicated and is therefore 
referred to the RO for appropriate action.  

The issues of service connection for memory loss, joint pain, 
nervous disorder, skin rashes, chest pain, blurred vision, 
neck stiffness and sinus symptoms as manifestations of an 
undiagnosed illness are addressed hereinbelow.  

The issues of service connection for hearing loss, earaches, 
sinusitis and back disorder, as well as for fatigue, 
weakness, and dizziness as manifestations of an undiagnosed 
illness are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  Objective indications of memory loss as a chronic 
disability are not shown.  

3.  Objective indications of joint pain as a chronic 
disability are not shown.  

4.  The veteran's psychiatric symptoms of nervousness and 
dreams are shown to be attributable to the known clinical 
diagnosis of anxiety disorder.  

5.  The veteran's skin rashes are shown to be attributable to 
the known clinical diagnosis of eczema.  

6.  Objective indications of chest pain as a chronic 
disability are not shown.  

7.  Objective indications of blurred vision as a chronic 
disability are not shown.  

8.  The veteran's complaints of neck stiffness are shown to 
be attributable to his service connected residuals of cyst 
excision.  

9.  The veteran's sinus symptoms are shown to be attributable 
to the known clinical diagnosis of sinusitis.  



CONCLUSIONS OF LAW

1.  The veteran does not exhibit signs and symptoms of memory 
loss as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).  

2.  The veteran does not exhibit signs and symptoms of joint 
pain as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).  

3.  The veteran does not exhibit psychiatric signs and 
symptoms as a manifestation of an undiagnosed illness that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).  

4.  The veteran does not exhibit signs and symptoms of skin 
rash as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).  

5.  The veteran does not exhibit signs and symptoms of chest 
pain as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).  

6.  The veteran does not exhibit signs and symptoms of 
blurred vision as a manifestation of an undiagnosed illness 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).  

7.  The veteran does not exhibit signs and symptoms of neck 
stiffness as a manifestation of an undiagnosed illness that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).  

8.  The veteran does not exhibit signs and symptoms of sinus 
problems as a manifestation of an undiagnosed illness that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records include the report of a 
February 1986 medical examination.  The veteran reported only 
a hernia repair in 1974.  Clinical evaluation revealed no 
abnormalities.  

The veteran submitted to a demobilization examination in 
April 1991.  He indicated that he was in pretty good health.  
He endorsed pain or pressure in his chest, broken bones, 
hernia, recurrent back pain, foot trouble, and motion 
sickness.  

The examiner noted a fracture of the veteran's right ankle.  
Clinical evaluation revealed no abnormalities with the 
exception of the veteran's right ankle fracture.  

The veteran submitted his claim of service connection in May 
1995.  In a statement that accompanied his claim, the veteran 
indicated that he had various problems that he felt were 
directly related to his Persian Gulf service.  He noted that 
prior to that service, he had lifted weights and worked well.  
He stated that since his discharge he had been unable to cope 
with daily activities due to his nerves.  

The veteran also submitted statements from his wife and 
mother.  His wife related that the veteran had problems with 
stress and with his memory.  She described various physical 
problems.  His mother noted that the veteran had lived with 
him before and after his Gulf service.  She indicated that 
the veteran had a very poor memory, pack and leg pain, skin 
rashes, stomach problems, sinus and allergy problems and an 
unbearable nervous condition.  The stated that none of those 
conditions were evident prior to his Gulf service.  

A Persian Gulf registry examination was conducted in April 
1994.  The veteran complained of having a sore back, sinus 
pain and drainage and stomach pain.  He also reported joint 
pain, rashes and dizziness.  An electrocardiogram, chest X-
ray study and lab reports were within normal limits.  

An April 1995 VA consultation report indicates an assessment 
of sinusitis.  A June 1995 X-ray study of the veteran's 
sinuses indicated bilateral minimal mucosal thickening on the 
inferior walls of both maxillary antra, which were otherwise 
clear and free of inflammatory disease.  Rhinitis was also 
noted.  

A VA general medical examination was carried out in July 
1995.  The veteran reported that he had experienced a rash on 
his arms, face and legs since 1991.  He denied receiving 
treatment for the rash and indicated that there had been no 
reoccurrence in the previous two weeks.  

The examiner noted that there was a small scar in the 
posterior cervical region caused by surgical excision of two 
cysts.  The veteran's skin was otherwise within normal 
limits.  The diagnosis was that of history of chronic 
generalized dermatitis, absent on examination.  

The veteran complained of having severe sinusitis, with nasal 
stuffiness and frequent headaches.  The examination revealed 
bilateral partial obstruction of nares but no sinuses 
tenderness, discharge, or evidence of structural defects.  
The diagnosis was that of history of chronic sinusitis with 
intermittent headaches.  

An examination of the veteran's ears revealed normal tympanic 
membranes and external canals.  Conversional acuity was 
normal.  The veteran's eyes were normal.  

The veteran reported intermittently mild low chest pain since 
1993, with only occasional fleeting discomfort.  The examiner 
noted that X-ray studies and electrocardiograms had been 
within normal limits.  He noted that examination revealed 
normal cardiac size and sounds with no evidence of peripheral 
vascular disease.  The veteran's respiratory system was 
normal.  The diagnosis was that of history of atypical minor 
chest pain.  

With regard to musculoskeletal complaints, the veteran 
indicated that he had experienced neck stiffness with 
occasional numbness in his arms, requiring no specific 
treatment.  A cervical spine examination revealed no point 
tenderness, paraspinal spasms, evidence of radiculopathy or 
loss of mobility.  

The veteran described having mid and low back pain with 
numbness in his legs since 1990.  The examiner noted that X-
ray studies revealed no abnormal findings and that the 
veteran had required no medication or special treatment for 
his complaints.  

The examination revealed no point tenderness, paraspinal 
muscle spasms, positive leg raises, loss of mobility or 
evidence of radiculopathy.  The veteran also claimed to have 
intermittently vague pain in his knees, wrists, and elbows 
since 1991, none of which had required special treatment or 
medication.  The examination was completely within normal 
limits.  

The diagnoses were those of history of neck stiffness with 
normal clinical findings and history of back pain with leg 
numbness with normal clinical findings.  

The veteran claimed memory problems, nervousness and 
dizziness for the previous two years.  The examiner noted 
that no specific examination or medication had been given for 
these complaints.  Neurological examination was grossly 
normal.  The diagnosis was that of history of chronic 
headaches, memory loss and weakness with nervousness.  

The August 1996 X-ray studies indicated that the veteran's 
knees and elbows were within normal limits.  A VA treatment 
note from that month indicates that the veteran's chest was 
clear.  

In a November 1996 statement, the veteran indicated that, 
prior to 1991, he had been very active and in good shape 
mentally and physically.  He noted that he was socially 
active and outgoing.  He stated that he was given pills to 
protect against chemical warfare.  

He noted that his back had bothered him during his Gulf 
service, from driving on rough roads and changing the tires 
on his truck.  He indicated that he continued to have sinus 
and ear problems.  He also described skin rashes, as well as 
joint pain.  He complained of having blurred vision, fatigue, 
and weakness.  

A November 1996 statement by the veteran's wife reflected the 
veteran's reported complaints.  She indicated that the 
veteran did not deal well with stress and that his activities 
were limited due to his ankle and back problems.  

In a December 1996 statement, the veteran indicated that his 
ears were consistently stopped up  and that he had severe 
sinus symptoms.  

A September 1998 VA treatment note indicates symptoms of mild 
depression and anxiety.  

The veteran was afforded a VA psychiatric examination in 
September 1998.  The veteran reported his belief that he was 
less able to work than prior to his Gulf service due to his 
multiple physical complaints.  

On examination, the veteran's mood was mildly depressed.  He 
reported a significant sleep disturbance as well as poor 
appetite.  He expressed frustration over the medical 
community's inability to provide answers to his multiple 
physical complaints.  The diagnosis was that of adjustment 
disorder with depressed mood.  

A VA skin examination was also performed in September 1998.  
The veteran complained of a rash on his forearms.  The 
examiner noted that it was partly excoriated, perhaps from 
scratching.  He concluded that the veteran's forearm lesions 
seemed to represent a nonspecific eczematoid reaction as well 
as epithelial inclusion cysts.  

A November 2000 treatment note from the veteran's private 
physician reflects the veteran's complaints of chronic head 
pressure, elbow, knee, back and lower leg problems, fatigue 
and weakness, and restless sleep.  The veteran's heart was 
regular without murmurs, rubs or gallops.  He had minimal low 
back tenderness.  There was no crepitus, effusion, or 
deformity in the knees.  There was no redness or swelling of 
any of the veteran's joints.  

The assessments made included those of low back pain, 
headaches and sinus pain, pressure and congestion related to 
chronic nasal obstruction and chronic fatigue.  

A May 2001 private treatment note indicates that the veteran 
continued to have fatigue and low back pain.  He stated that 
the only time he had trouble sleeping was when his back was 
hurting.  The assessment was that of degenerative disc 
disease, arthritis, medial epicondylitis of the right arm and 
allergies.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in February 2002.  He 
stated that he had periods of severe shaking.  He indicated 
that he had bad dreams.  He noted that he continued to have 
problems with his sinuses and that he took over the counter 
medications for his symptoms.  He stated that his doctor had 
told him that he had sinusitis.  

With regard to his claimed nervous condition, the veteran 
indicated that he had received no treatment.  The veteran 
stated that he had blurry vision and sometimes saw dark spots 
and hair in his eyes.  Regarding his complaints of fatigue 
and weakness, the veteran noted that he got tired walking up 
a flight of stairs or going for short walks with his wife.  
He pointed out that his level of physical activity had 
decreased.  

When asked about his employment, the veteran indicated that 
he performed general maintenance for a school system.  He 
agreed that he was fairly active during the day and that the 
activity caused fatigue by the end of the day, but that his 
fatigue was beyond what would normally be expected.  He 
denied having been diagnosed with depression.  

With respect to joint pain the veteran complained of pain in 
his elbows and knees.  The veteran indicated that he had 
cysts removed from his neck and that the scars were irritated 
where his collar rubbed.  He noted that he had a rash on his 
arms that he scratched until his arms bled.  He complained of 
a tightness in his chest but he could not recall having 
received a diagnosis based on that symptom.  He also 
indicated that he suffered from memory loss and described 
specific instances.  

Various VA examinations, to include a general medical 
examination, were conducted in February 2003.  The veteran 
reported that he had a skin rash on his forearms that itched.  
He noted that his arms became dry and that sometimes the 
condition was manifested by redness, and that sometimes there 
were no apparent lesions.  

At the time of examination the veteran had no rash on his 
forearms.  However, the examiner noted that the veteran's 
description was one of eczema, aggravated by scratching.  The 
diagnosis was that of history of eczematoid dermatitis, 
forearms, with faint scars from previous scratching.  

The veteran gave a history of some sinus congestion and 
indicated that he took over the counter drugs.  The condition 
was not active on examination.  The diagnosis was that of 
history of sinusitis, occasional, not symptomatic this 
examination.  

The veteran complained about problems with his neck, but the 
examiner noted that he was not complaining about his cervical 
spine, but the site of skin lesions which had been previously 
removed.  The veteran's neck was otherwise within normal 
limits.  

With regard to chest pain, the examiner noted a remote 
history of chest pain involving a tight feeling in the chest.  
He noted that electrocardiograms and physical examinations 
revealed no pathologic cause, and that the veteran did not 
complain of chest pain on examination.  Cardiovascular 
examination was within normal limits.  Musculoskeletal 
examination revealed no weakness.  The examiner did note 
lumbosacral strain, patellofemoral symptoms and bilateral 
tendonitis of the knees.

A VA examination specifically addressing the veteran's joints 
was also conducted in February 2003.  The examiner noted that 
the veteran had a history of neck stiffness and achy joints.  
The veteran stated that his cervical spine was not stiff, but 
that he had a feeling of stiffness at the site of previous 
cysts which had been removed.  

Regarding joint pain, the examiner noted that the veteran had 
never been assessed with bilateral, symmetrical or systemic 
symptoms of joint pain.  He also noted that the veteran had 
suffered an ankle fracture.  The veteran also reported 
problems with his knees.  

An examination revealed symmetrical knees with good 
alignment.  There was no swelling, increased heat or 
tenderness.  His knees were stable.  Faint subpatellar 
crepitation was felt bilaterally.  The diagnosis was that of 
mild bilateral patellofemoral syndrome and tendonitis.  

During a February 2003 VA eye examination, the veteran 
complained of having blurred vision.  Visual acuities without 
correction were 20/20, bilaterally.  The veteran's left eye 
had floaters.  All other anterior segment findings were 
nominal for both eyes.  There was no apparent disease.  

A psychiatric examination was also completed in February 
2003.  The veteran stated that he had experienced problems 
with anxiety and excitability for the previous 11 years.  He 
also reported sporadic problems with his memory.  He 
complained of sleep disturbance with dreams.  He indicated 
that he worked full time and that he was active with his 
family.  

Mental status examination revealed good remote and recent 
memory.  The diagnosis was that of an anxiety disorder, not 
otherwise specified.  The examiner also noted that although 
the veteran alleged memory loss, such was not found on 
examination.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, regarding the issues decided herein, a 
substantially complete application was received in May 1995.  
Thereafter, an April 1996 rating decision denied the 
veteran's claims.  

Only after that rating action was promulgated did the RO, in 
August 1996 and April 2001, did the RO provide notice to the 
claimant regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertained to the claim.  

The Board also observes that the veteran was advised, via an 
August 1997 Statement of the Case, as well as Supplemental 
Statements of the Case dated in August 1998, January 1999, 
July 1999, August 2000 and August 2001, of the information 
and evidence necessary to substantiate his claims.  

Moreover, the Board's August 2002 development letter to the 
veteran also discussed the evidence and information necessary 
to substantiate the veteran's claims.  

The letters sent to the veteran since the promulgation of the 
VCAA advised the veteran of VCAA and the evidence necessary 
to substantiate his claim.  The letters informed him of the 
assistance VA would render in obtaining such evidence.  The 
letters additionally informed the veteran of the evidence 
that was currently of record and instructed him to provide 
information or evidence pertaining to the issues on appeal.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  While 
the notice provided to the veteran in December 2001 and 
January 2002 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
Supplemental Statements of the Case were provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In this regard the Board notes that the veteran was afforded 
the opportunity to testify before the undersigned in February 
2002.  Therefore, to decide the appeal at this time would not 
be prejudicial error to the claimant.  


III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to:  (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  


Memory Loss as a Manifestation of an Undiagnosed Illness

Having reviewed the evidence pertaining to this claim, the 
Board concludes that service connection is not warranted.  
Although the veteran and his wife have maintained that the 
veteran suffers from memory loss, such claims are not borne 
out by the objective evidence of record.  

In this regard the Board notes that the February 2003 VA 
examiner specifically indicated that the veteran's remote and 
recent memory were good.  He concluded that, although the 
veteran alleged memory loss, such was not found on 
examination.  

As the objective indications necessary to warrant service 
connection for disability manifested by memory loss as due to 
an undiagnosed illness are not shown, service connection is 
not warranted for this claimed disability.  


Joint Pain as a Manifestation of an Undiagnosed Illness

The veteran contends that he has problems with his knees and 
elbows and that such are manifestations of an undiagnosed 
illness.  VA treatment records show diagnoses of lumbosacral 
strain, epicondylitis, patellofemoral syndrome and tendonitis 
of the knees.  

An examination in July 1995 was completely within normal 
limits.  The veteran's private physician noted low back pain 
in November 2000.  In February 2003, a VA examiner noted 
lumbosacral strain, patellofemoral symptoms and bilateral 
tendonitis of the knees.  

A VA orthopedic examiner pointed out that the veteran had 
never been assessed with bilateral, symmetrical or systemic 
symptoms of joint pain.  He diagnosed mild bilateral 
patellofemoral syndrome and tendonitis of the knees.  

The Board observes that other than complaints concerning his 
neck, which are addressed hereinbelow, the veteran has 
complained only about his back, knees, wrists and elbows.  

However, his back, knee and elbow symptoms have been ascribed 
to known clinical diagnoses, and there is no clinical 
evidence of joint pain with regard to the veteran's wrists.  

Accordingly, as the veteran's complaints of joint pain are 
attributed to known clinical diagnoses, service connection 
under 38 C.F.R. § 3.317 must be denied.  




Nervous Disorder and Dreams as Manifestations of an 
Undiagnosed Illness

A review of the evidence pertaining to the veteran's claim 
for nervous disorder and dreams also leads the Board to 
conclude that service connection under 38 C.F.R. § 3.317 is 
not warranted.  

In this regard the Board notes that the veteran's psychiatric 
symptoms have been diagnosed as adjustment disorder and 
anxiety disorder.  A September 1998 examination report notes 
the veteran's depressed mood, as well as his reports of sleep 
disturbance, poor appetite and his frustration over the 
medical community's inability to provide answers regarding 
his multiple physical complaints.  

The veteran was diagnosed with adjustment disorder with 
depressed mood.  The veteran's complaints were also noted in 
February 2003, and his claims folder was reviewed.  The 
examiner concluded that the veteran had anxiety disorder.  

Accordingly, as the veteran's psychiatric symptoms are 
attributed to the known clinical diagnosis of anxiety 
disorder, service connection under 38 C.F.R. § 3.317 must be 
denied.  


Skin Rash as a Manifestation of an Undiagnosed Illness

The veteran's claimed skin condition has also been ascribed 
to a known clinical diagnosis.  In this regard the Board 
notes that a VA skin examination carried out in September 
1998 revealed excoriated skin on the veteran's forearms.  The 
examiner suggested that such was due to scratching.  

He concluded that the veteran's forearm lesions represented a 
nonspecific eczematoid reaction.  The February 2003 VA 
examiner indicated that the veteran had no rash on his 
forearms, but that the veteran's description was that of 
eczema.  He diagnosed history of eczematoid dermatitis, with 
scars from previous scratching.  

Accordingly, as the veteran's complaints of skin rashes are 
attributed to the known clinical diagnosis of eczematoid 
dermatitis, service connection under 38 C.F.R. § 3.317 must 
be denied.  


Chest Pain as a Manifestation of an Undiagnosed Illness

On review of the evidence pertaining to the veteran's 
complaints of chest pain, the Board concludes that service 
connection under 38 C.F.R. § 3.317 is not warranted.  

Although the veteran's medical records indicate a remote 
history of chest pain, the veteran did not complain of having 
chest pain on examination in February 2003.  In fact, the 
pertinent examination was within normal limits and no 
diagnosis was made.  

The objective indications necessary to warrant service 
connection for a disability manifested by chest pain as due 
to an undiagnosed illness are not shown.  Therefore, the 
Board concludes that service connection for this claimed 
disability is not warranted.  


Blurred Vision as a Manifestation of an Undiagnosed Illness

Although the veteran maintains that his vision is blurry and 
that he has difficulty focusing his eyes, the February 2003 
VA eye examination revealed bilateral visual acuity of 20/20 
without correction.  The veteran's left eye was noted to have 
floaters, but the examiner did not indicate that they caused 
difficulty with visual acuity.  Moreover, all other anterior 
segment findings were nominal for both eyes and there was no 
apparent disease.  

As the objective indications necessary to warrant service 
connection for a disability manifested by blurry vision as 
due to an undiagnosed illness are not shown, service 
connection under 38 C.F.R. § 3.317 for this claimed 
disability must be denied.  


Cervical Spine Stiffness as a Manifestation of an Undiagnosed 
Illness

Having reviewed the evidence pertaining to this claim, the 
Board concludes that service connection pursuant to 38 C.F.R. 
§ 3.317 is not warranted.  

In this regard the Board observes that the veteran has 
indicated on more than one occasion that his complaints of 
neck stiffness are more accurately addressed as a feeling of 
stiffness at the site of previous cysts which were removed in 
service.  

The examination in July 1995 revealed no point tenderness, 
paraspinal spasms, evidence of radiculopathy or loss of 
mobility.  In February 2003 the veteran indicated that his 
cervical spine was not stiff, and noted that his neck 
complaints pertained to a feeling of stiffness at the site of 
cysts which had been removed.  

The Board further observes that in a rating decision of 
August 2003, the RO granted an increased rating for the 
veteran's service connected residuals of excision of cysts on 
the veteran's neck.  In granting this increase, the RO noted 
that it had considered limitation of function caused by the 
veteran's scars.  

As the objective indications necessary to warrant service 
connection for a disability manifested by blurry vision as 
due to an undiagnosed illness are not shown, service 
connection under 38 C.F.R. § 3.317 for this claimed 
disability must be denied.  


Sinus Symptoms as a Manifestation of an Undiagnosed Illness

The medical evidence in the veteran's claims folder contains 
references to sinus congestion, sinusitis and rhinitis.  
Sinusitis was assessed in April 1995, and a June 1995 X-ray 
study revealed mucosal thickening and rhinitis.  A history of 
chronic sinusitis was diagnosed in July 1995.  

The veteran's private physician noted sinus pain in November 
2000.  During his February 2002 hearing before the 
undersigned, the veteran testified that he had been diagnosed 
with sinusitis.  Accordingly, as the veteran's symptoms are 
attributed to the known clinical diagnosis of sinusitis, 
service connection under 38 C.F.R. § 3.317 must be denied.  



ORDER

Service connection for memory loss as a manifestation of an 
undiagnosed illness is denied.  

Service connection for joint pain as a manifestation of an 
undiagnosed illness is denied.  

Service connection for a nervous disorder and dreams as 
manifestations of an undiagnosed illness is denied.  

Service connection for skin rashes as a manifestation of an 
undiagnosed illness is denied.  

Service connection for chest pain as a manifestation of an 
undiagnosed illness is denied.  

Service connection for blurred vision as a manifestation of 
an undiagnosed illness is denied.  

Service connection for neck stiffness as a manifestation of 
an undiagnosed illness is denied.  

Service connection for sinus symptoms as a manifestation of 
an undiagnosed illness is denied.  





REMAND

As an initial matter, the Board notes that VCAA is also 
applicable to the veteran's claims of service connection for 
respiratory symptoms as a manifestation of an undiagnosed 
illness and for joint pain as a manifestation of an 
undiagnosed illness.  

Regarding the veteran's claim of entitlement to service 
connection for hearing loss, the Board notes that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

On VA audiological examination in February2003, the veteran's 
speech recognition scores were 92 percent, bilaterally.  
However, the examiner provided no opinion regarding the 
etiology of the veteran's claimed hearing loss.  

With regard to the veteran's claim of service connection on a 
direct basis for earaches, back disability and sinusitis, it 
is observed that the Board ordered development of these 
issues in August 2002.  

The examinations were to be conducted, and opinions regarding 
the likely etiology of the claimed disabilities were to be 
provided.  Although the veteran was afforded extensive VA 
examinations, the examining physicians did not render 
opinions pertaining to these claimed disabilities.  

Likewise, the veteran's claims of service connection for 
fatigue, weakness, and dizziness as manifestations of 
undiagnosed illness were also to be the subjects of VA 
examinations.  

While examinations were conducted, the physician did not 
detail the veteran's reported symptoms related to these 
claimed disabilities.  The examiners also failed to indicate 
whether there were objective medical indications that the 
veteran was suffering from fatigue, weakness or dizziness and 
whether such symptoms were attributable to a known diagnostic 
entity.  

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims.  

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should send a letter with 
respect to the remanded issues that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the veteran and request him to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA audiology examination to 
determine the nature and likely etiology 
of his claimed hearing loss.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing should be conducted and a 
complete medical history should be 
elicited.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current hearing disability that is 
etiologically related to his active 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

4.  The veteran should also be afforded a 
VA otolaryngology examination to 
determine the etiology of his claimed 
earaches and sinusitis.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing should be conducted and a 
complete medical history should be 
elicited.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current disability manifested by earaches 
or sinusitis that is etiologically 
related to his active military service.  
The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.  

5.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the nature and likely 
etiology of the claimed low back 
disorder.  The veteran should be notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing, to 
include X-rays, should be conducted and a 
complete medical history should be 
elicited.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current low back disability that is 
etiologically related to any incident of 
his active military service.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

6.  The RO should also schedule the 
veteran for an appropriate VA examination 
to determine the nature and likely 
etiology of the claimed fatigue, weakness 
or dizziness.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing should 
be conducted.  The examiner should note 
and detail all reported signs and 
symptoms of fatigue, weakness and 
dizziness.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to fatigue, weakness and 
dizziness, and indicate what precipitates 
and what relieves them.  The examiner 
should determine whether there are any 
objective medical indications that the 
veteran is suffering from fatigue, 
weakness or dizziness.  The examiner 
should specifically determine whether the 
veteran's complaints of fatigue, weakness 
and dizziness are attributable to any 
known diagnostic entity.  If not, the 
examiner should specifically state 
whether he is unable to ascribe a 
diagnosis to the veteran's complaints.  
Symptom-based "diagnoses" are not 
considered as diagnosed conditions for 
compensation purposes.  

7.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

8.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



